Russell, C. J.
The “practice act” of 1911 (Acts 1911, p. 150, sec. 4) provides that “Where counsel acknowledges service upon a bill of exceptions, such acknowledgment shall be held to be a complete waiver of all defects in the service which the counsel signing it is legally competent to waive, whether such signing is done before or after the signing of the writ of error, unless counsel in the entry of acknowledg- • ment distinctly and specifically states that it is not to be construed as waiving some particular defect then pointed out by Mm.” Park’s Annot. Code, § 6164 (a). In the case sub judiee the writ of error was signed on September 28, service was acknowledged on October 20, and the solicitor, in his entry of acknowledgment, expressly recites that in acknowledgment of service he reserves the right to object to the time of service. Consequently the bill of exceptions must be dismissed. See Bone v. State, 7 Ga. App. 593 (67 S. E. 684); Holloway v. State, 16 Ga. App. 143 (84 S. E. 590); Moss v. Burch, 99 Ga. 94 (24 S. E. 865); Dunlap v. Seals, 130 Ga. 350 (60 S. E. 851) Reynolds Banking Co. v. Beeland, 142 Ga. 242 (82 S. E. 662). Writ of error dismissed.